DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor the third metal layer and is between the second metal layer and the third metal layer in a view from the third metal layer side, and  W<(d1×tan θ+d2×tan θ), θ being an incident angle of light that incidents to the light transmitting region from the third metal layer side, W being a maximum width of the light transmitting region, dl being a thickness between the first metal layer and the second metal layer, and d2 being a thickness between the first metal layer and the third metal layer.”
Claims 17-21 are allowable due to dependency to claim 16.
US 20150002790 A1 to Ito for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 16.  Specifically, Ito discloses various limitations of base claim 16: An electro-optical device, comprising: an electro-optical panel including a substrate (Fig. 3 substrate 21), and an electro-optical layer provided above the substrate (Fig. 3 liquid crystal layer 40), a first metal ).
 However, Ito does not disclose that “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor the third metal layer and is between the second metal layer and the third metal layer in a view from the third metal layer side.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 16.  
Regarding Claim 22.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor the third metal layer and is between the second metal layer and the third metal layer in a view from the third metal layer side, and  W<(d1×tan θ+d2×tan θ), θ being an incident angle of light that incidents to the light transmitting region from the third metal layer side, W being a maximum width of the light transmitting region, dl being a thickness between the first metal layer and the second metal layer, and d2 being a thickness between the first metal layer and a fourth metal layer adjacent to the second metal layer.”
Claims 23-27 are allowable due to dependency to claim 22.
).
 However, Ito does not disclose that “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor the third metal layer and is between the second metal layer and the third metal layer in a view from the third metal layer side.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 22.  
Regarding Claim 28.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor the third metal layer and is between the second metal layer and the third metal layer in a view from the third metal layer side, and  W<(d1×tan θ+d2×tan θ), θ being an incident angle of light that incidents to the light transmitting region from the third metal layer side, W being a maximum width of the light 
Claims 29-33 are allowable due to dependency to claim 28.
US 20150002790 A1 to Ito for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 28.  Specifically, Ito discloses various limitations of base claim 28: An electro-optical device, comprising: an electro-optical panel including a substrate (Fig. 3 substrate 21), and an electro-optical layer provided above the substrate (Fig. 3 liquid crystal layer 40), a first metal layer provided above the substrate in a peripheral region surrounding a display region (Fig. 3 first light shielding layer 22, para 57), a second metal layer provided above the first metal layer in the peripheral region surrounding the display region (Fig. 3 light shielding layer 26, para ), and a third metal layer provided above the second metal layer in the peripheral region surrounding the display region (Fig. 3 light shielding film 14) in a peripheral region surrounding a display region (See at least Fig. 3 display area E and light shielding film 14 outside of display area E).
 However, Ito does not disclose that “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor the third metal layer and is between the second metal layer and the third metal layer in a view from the third metal layer side.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 28.  
Regarding Claim 34.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the peripheral region includes a light 
Claim 35 is allowable due to dependency to claim 34.
US 20150002790 A1 to Ito for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 28.  Specifically, Ito discloses various limitations of base claim 28: An electro-optical device, comprising: an electro-optical panel including a substrate (Fig. 3 substrate 21), and an electro-optical layer provided above the substrate (Fig. 3 liquid crystal layer 40), a first metal layer provided above the substrate in a peripheral region surrounding a display region (Fig. 3 first light shielding layer 22, para 57), a second metal layer provided above the first metal layer in the peripheral region surrounding the display region (Fig. 3 light shielding layer 26, para ), and a third metal layer provided above the second metal layer in the peripheral region surrounding the display region (Fig. 3 light shielding film 14) in a peripheral region surrounding a display region (See at least Fig. 3 display area E and light shielding film 14 outside of display area E).
 However, Ito does not disclose that “the peripheral region includes a light transmitting region that is overlapping neither the second metal layer nor a third metal layer adjacent to the second metal layer and is between the second metal layer and the third metal layer in a view .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/EDMOND C LAU/Primary Examiner, Art Unit 2871